DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-12, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Monahan et al., U.S. Patent No. 8,755,550, patented on June 17, 2014 (Monahan) in view of Oosato et al., U.S. Patent No. 9,883,280, effectively filed on August 12, 2013 (Oosato).
As to Claim 2, Monahan discloses (in Fig. 3B) an intra-concha earphone [100], comprising: a housing [113, 115] including an acoustic port [706] in a rear wall [115] (col. 8, lines 13-14; see Fig. 7D); a driver [116] within the housing [113, 115] (col. 3, lines 58-61; see Fig. 3B), wherein the rear wall [113] encloses a rear space [112] behind the driver [116] (col. 4, lines 9-11), and wherein the driver [116] emits sound that leaves the rear space [112] through the acoustic port [706] (acoustic port [704] is the outlet for duct [122]; col. 8, lines 11-14, port [122] is connected to rear space [112] containing driver [116]; col. 4, lines 19-24); and a partition [117] having an outer edge located in the rear space [112] (see Figs. 7C and 7D) to divide the rear space [112] into a plurality of volumes including a bass duct [122] extending along a curved path [122b] (the bass duct [122] is formed by the partition [117]; col. 8, lines 6-10; see Fig. 7B).
Monahan does not explicitly teach that the acoustic port [706] is the sole acoustic port in the rear wall, and is silent as to whether or not there are any other acoustic ports in the rear wall. However, providing a sole acoustic port on the rear wall was well known. Oosato discloses (in Fig. 1) similar intra-concha earphone [10], comprising: a housing [140] including a sole acoustic port [131] in a rear wall [130]; a driver [110] within the housing [140] (col. 3, lines 60-62; see Fig. 1), wherein the rear wall [130] encloses a rear space [132] behind the driver [110] (col. 6, lines 7-9; see Fig. 1), and wherein the driver [110] emits sound that leaves the rear space [132] through the sole acoustic port [131]. Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a sole acoustic port, in the intra-concha earphone of Monahan, as a known technique in earphone design.
As to Claim 3, Monahan and Oosato remain as applied above to Claim 2. Monahan further teaches that the curved path [122] extends along the rear wall [113] (the bass duct [122] is formed by the curved path [122b] of the partition [117] and the rear wall [113]; col. 8, lines 5-10).

As to Claim 4, Monahan and Oosato remain as applied above to Claim 2. Monahan further teaches that the plurality of volumes include a back volume between the driver [110] and the partition [117] (center volume of [117]; see Fig. 7B), and wherein the partition [117] includes a plurality of ports [704, 708] facing the back volume (see Fig. 7C).

As to Claim 5, Monahan and Oosato remain as applied above to Claim 4. Monahan further teaches that the bass duct [122] routes the sound from the back volume (at [704]) to the acoustic port [706] (acoustic port [704] is the outlet for port [122]; col. 8, lines 11-14; see Figs. 7C and 7D). Oosato further discloses that the acoustic port is a sole acoustic port [131] (see Oosato: Fig. 1).

As to Claim 8, Monahan and Oosato remain as applied above to Claim 2. Oosato further teaches that the sole acoustic port [131] is a sole externally visible opening in the rear wall (see Fig. 1).

As to Claim 9, Monahan discloses (in Fig. 3B) an intra-concha earphone [100], comprising: a housing [113, 115] including an acoustic port [706] in a rear wall [115] (col. 8, lines 13-14; see Fig. 7D); a driver [116] within the housing [113, 115] (col. 3, lines 58-61; see Fig. 3B), wherein the rear wall [113] encloses a rear space [112] behind the driver [116] (col. 4, lines 9-11), and wherein the driver [116] emits sound that leaves the rear space [112] through the acoustic port [706] (acoustic port [704] is the outlet for duct [122]; col. 8, lines 11-14, port [122] is connected to rear space [112] containing driver [116]; col. 4, lines 19-24); and a partition [117] having an outer edge located in the rear space [112] (see Figs. 7C and 7D) to divide the rear space [112] into a plurality of volumes including a bass duct [122] extending along the rear wall [113] (the bass duct [122] is formed by the curved path [122b] of the partition [117] and the rear wall [113]; col. 8, lines 5-10).
Monahan does not explicitly teach that the acoustic port [706] is the sole acoustic port in the rear wall, and is silent as to whether or not there are any other acoustic ports in the rear wall. However, providing a sole acoustic port on the rear wall was well known. Oosato discloses (in Fig. 1) similar intra-concha earphone [10], comprising: a housing [140] including a sole acoustic port [131] in a rear wall [130]; a driver [110] within the housing [140] (col. 3, lines 60-62; see Fig. 1), wherein the rear wall [130] encloses a rear space [132] behind the driver [110] (col. 6, lines 7-9; see Fig. 1), and wherein the driver [110] emits sound that leaves the rear space [132] through the sole acoustic port [131]. Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a sole acoustic port, in the intra-concha earphone of Monahan, as a known technique in earphone design.

As to Claim 10, Monahan and Oosato remain as applied above to Claim 9. Monahan further teaches that the bass duct [122] routes the sound to the acoustic port [122] along a curved path [122b] (see Figs. 7B and 7D). Oosato further discloses that the acoustic port is a sole acoustic port [131] (see Oosato: Fig. 1).

As to Claim 11, Monahan and Oosato remain as applied above to Claim 10. Monahan further teaches that the curved path [122b] extends about an earphone axis (see Fig. 7B).

As to Claim 12, Monahan and Oosato remain as applied above to Claim 10. Monahan further teaches that the plurality of volumes include a back volume between the driver [110] and the partition [117] (center volume of [117]; see Fig. 7B), and wherein the partition [117] includes a plurality of ports [704, 708] facing the back volume (see Fig. 7C).

As to Claim 15, Monahan and Oosato remain as applied above to Claim 9. Oosato further teaches that the sole acoustic port [131] is a sole externally visible opening in the rear wall (see Fig. 1).

As to Claim 16, Monahan discloses (in Fig. 3B) an intra-concha earphone [100], comprising: a housing [113, 115] including an acoustic port [706] in a rear wall [115] (col. 8, lines 13-14; see Fig. 7D); a driver [116] within the housing [113, 115] (col. 3, lines 58-61; see Fig. 3B), wherein the rear wall [113] encloses a rear space [112] behind the driver [116] (col. 4, lines 9-11), and wherein the driver [116] emits sound that leaves the rear space [112] through the acoustic port [706] (acoustic port [704] is the outlet for duct [122]; col. 8, lines 11-14, port [122] is connected to rear space [112] containing driver [116]; col. 4, lines 19-24); and a partition [117] having an outer edge located in the rear space [112] (see Figs. 7C and 7D) to divide the rear space [112] into a plurality of volumes including a back volume between the driver [110] and the partition [117] (center volume of [117]; see Fig. 7B), and wherein the partition [117] includes a plurality of ports [704, 708] facing the back volume (see Fig. 7C).
Monahan does not explicitly teach that the acoustic port [706] is the sole acoustic port in the rear wall, and is silent as to whether or not there are any other acoustic ports in the rear wall. However, providing a sole acoustic port on the rear wall was well known. Oosato discloses (in Fig. 1) similar intra-concha earphone [10], comprising: a housing [140] including a sole acoustic port [131] in a rear wall [130]; a driver [110] within the housing [140] (col. 3, lines 60-62; see Fig. 1), wherein the rear wall [130] encloses a rear space [132] behind the driver [110] (col. 6, lines 7-9; see Fig. 1), and wherein the driver [110] emits sound that leaves the rear space [132] through the sole acoustic port [131]. Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a sole acoustic port, in the intra-concha earphone of Monahan, as a known technique in earphone design.

As to Claim 17, Monahan and Oosato remain as applied above to Claim 16. Monahan further teaches that the plurality of volumes include a bass duct [122], and wherein the bass duct [122] extends along a curved path [122b] (the bass duct [122] is formed by the partition [117]; col. 8, lines 6-10; see Fig. 7B).

As to Claim 18, Monahan and Oosato remain as applied above to Claim 17. Monahan further teaches that the curved path [122] extends along the rear wall [113] (the bass duct [122] is formed by the curved path [122b] of the partition [117] and the rear wall [113]; col. 8, lines 5-10).

As to Claim 20, Monahan and Oosato remain as applied above to Claim 16. Monahan further teaches that the plurality of ports [704, 708] includes a port [122] defined between the outer edge of the partition and the rear wall [113] (the bass duct [122] is formed by the curved path [122b] of the partition [117] and the rear wall [113]; col. 8, lines 5-10).

As to Claim 21, Monahan and Oosato remain as applied above to Claim 16. Oosato further teaches that the sole acoustic port [131] is a sole externally visible opening in the rear wall (see Fig. 1).

Allowable Subject Matter
Claims 6-7, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 6, 13, and 19 both recite the unique features of a vent chamber connected to the sole acoustic port, and the bass duct enclosing a volume of air between a bass aperture at the back volume and a duct port at the vent chamber.

Response to Arguments
Applicant’s arguments with respect to Claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653